Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 18, 2018

                                           No. 04-18-00359-CV

                             IN RE Jonathan David RICE and Diana Rice

                                     Original Mandamus Proceeding 1

                                                  ORDER

       On May 30, 2018, relators filed a petition for writ of mandamus, the real parties in interest
responded, and relators replied. After reviewing the petition, the response, and the reply, we
conclude relators are entitled to the relief requested. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Laura Salinas is ORDERED to, within fifteen days from the date of this
order, (1) rule on relators’ Motion to Confirm Arbitration Award and (2) withdraw that portion of
her May 24, 2018 Order allowing the real parties in interest to “interplead the Arbitrator’s Award
to the Registry of the Court of the Bexar County District Clerk.” The writ will issue only if we
are notified that Judge Salinas has not complied within fifteen days from the date of this order.

        It is so ORDERED on July 18, 2018.

                                                                    _____________________________
                                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2018.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2015CI08936, styled Jonathan David Rice v. Lewis Energy Group, L.P., et
al., pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.